DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-9, 11, 13-16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10206218. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claim discloses receiving a first message and send a second message between an AP and station wherein the first and second message comprising the sub-channels to use in scheduled period.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Wang [US 2015/0382283].
As claim 1, Quan discloses a station (STA) [Fig 3, Ref 306] comprising an antenna; and a processor operatively coupled to the antenna; the processor and the antenna configured to send, to an access point (AP), a first message comprising a first channel information field that includes a first bitmap, wherein each bit of the first bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the first bitmap set to one (1) to indicate a secondary channel requested as a temporary channel during a target wake time (TWT) period [Fig 3, Ref 306 send a message to Ref 304 AP, Par. 0105, Ref 306 send a message to AP which includes a list of channels that it is preferred channels to be used during TWT period wherein UE senses and selects the idle channels wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP operates in BSS, Par. 0062 and 0098 for bitmap for channels]; and the processor and the antenna further Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period and channel used for TWT, Par. 0126, 0136, 0144, 0145, 0169, 0260, Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period [Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period and channel used for TWT, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period as disclosed by Wang into the teaching of Quan.  The motivation would have been to prevent a hidden terminal.
As claim 2, Quan discloses the processor and the antenna are further configured to monitor the each allowed secondary channel during the TWT period [0105].
As claim 4, Quan discloses the STA is initially configured to operate a primary channel [Figs 10-12, P is primary channel].
As claim 6, Quan discloses the second message comprises a beacon frame [0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.

As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.
As claim 18, this claim rejects with similar rational as claim 4.
As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan fails to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a lowest numbered channel from one or more subchannels represented by the first bitmap or the second bitmap [Par. 0418 and 0459].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period as disclosed by Wang into the teaching of Quan.  The motivation would have been to prevent a hidden terminal.
As claim 22, this claim rejects with similar rational as claim 21.
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Gong [US 2011/0235576] and Wang [US 2015/0382283].
Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period [[Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period as disclosed by Wang into a method and system comprising sending, by station, a bitmap of channels to access point and receiving from access point a bitmap that contains the allowed channels as disclosed by Gong into the teaching of Quan.  The motivation would have been to prevent a hidden terminal.
As claim 2, Quan discloses the processor and the antenna are further configured to monitor the each allowed secondary channel during the TWT period [0105].

As claim 6, Quan discloses the second message comprises a beacon frame [0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.
As claim 11, this claim rejects with similar rational as claim 4.
As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.
As claim 18, this claim rejects with similar rational as claim 4.
As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan and Gong fail to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a lowest numbered channel from one or more subchannels represented by the first bitmap or the second bitmap [Par. 0418 and 0459].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT 
As claim 22, this claim rejects with similar rational as claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414